UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x    17-cv-06501 (FB)(RLM)

Cristian D. Cortez,
                                             Plaintiff


                     -against-



Forster & Garbus, LLP,

                                             Defendant

---------------------------------------------------------------------x

                                DEFENDANT’S MEMORANDUM OF LAW
                                IN OPPOSITION TO PLAINTIFF’S MOTION
                                  FOR ATTORNEYS FEES AND COSTS



                                                                         ROBERT L. ARLEO, ESQ.
                                                                         Attorney for the Defendant
                                                                         380 Lexington Avenue, 17th Fl.
                                                                         New York, New York 10168
                                                                         (212) 551-1115
             Table of Contents

                                              Page


PRELIMINARY STATEMENT……………………………………………….      1

ARGUMENT…………………………………………………………………..           4

LEGAL MANDATES REGARDING
MOTIONS FOR ATTORNEYS FEES………………………………………..    4

THE REQUESTED FEES SHOULD
BE DRAMATICALLY REDUCED…………………………………………….     13

THE COURT IMPROPERLY
AWARDED THE FULL $1,000
IN FDCPA STATUTORY
DAMAGES TO THE PLAINTIFF……………………………………………..   14

THE PLAINTIFF OBTAINED
LIMITED SUCCESS……………………………………………………………         20

FRE 408 DOES NOT PRECLUDE
DISCLOSURE OF PLAINTIFF’S
SETTLEMENT DEMAND………………………………………………………            22

CONCLUSION……………………………………………………………………              25
                     TABLE OF CASES

                                                             Page
Abby v. Paige,
2013 WL 141145, at *28 (S.D. Fla.)………………………………………………………      17

Abrahmov v. Fidelity Info. Corp.,
2013 WL 5352473, at *4 (E.D.N.Y.)……………………………………………………..      15

Annis v. E. Asset Mgmt., LLC,
2010 WL 1035273, at *5 (W.D.N.Y.)…………………………………………………….       17

Barfield v. N.Y. City Health & Hospital Corp.,
537 F. 3d 132 (2d Cir. 2008)………………………………………………………………         21

Baruch v. Healthcare Receivable Mgmt., Inc.,
2007 WL 3232090, at *4 (E.D.N.Y.)………………………………………………………       16

Bonafede v. Advanced Credit Solutions, LLC,
2012 WL 400789, at*2-3 (W.D.N.Y.)……………………………………………………..      19

Byrnes v. Eltman Law, P.C.,
2019 WL 4578922 (E.D.N.Y.)……………………………………………………………..          13

Carr v. Health Ins. Plan of Greater New York, Inc.,
2001 WL 563722 (S.D.N.Y.)………………………………………………………………            23

Carney v. American Univ.,
151 F.3d 1090, 1095 (D.C. Cir. 1998)……………………………………………………..   23

Centerbar v. Esser James & Associates, LLC,
2018 WL 335880, at *7 (W.D.N.Y.)……………………………………………………….        15

Chen v. Chen Qualified Settlement Fund,
552 F.3d 218, 225 (2d Cir. 2009)…………………………………………………………..       7

Clarke v. Frank,
960 F.2d 1146, 1153 (2d Cir. 1992)………………………………………………………..      6

Clomon v. Jackson,
988 F.2d 1314, 1316 (2d Cir. 1993)………………………………………………………..     15

Copper v. Global Check & Credit Servs.,
2010 WL 5463338, at *2 (W.D.N.Y.)……………………………………………………..      19
Cordero v. Collection Co., Inc.,
2012 WL 1118210, at *2 (E.D.N.Y.)………………………………………………………..                            18

Datiz v. Int’l Recovery Assocs.,
15-cv-3549 (DRH)(AKT)(E.D.N.Y.)……………………………………………………….                               12

Defilippo v. Morizio,
759 F.2d 231, 235 (2d Cir. 1985)……………………………………………………………                              4

Divella v. Empire Credit & Collection, Inc.,
2017 U.S. Dist. LEXIS 25008, at *4 (E.D.N.Y.)(Westlaw citation unavailable)…………..   16

Diver v. Goddard Mem’l Hosp.,
783 F.2d 6, 6 (1st Cir. 1987)…………………………………………………………………                              21

Dona v. Midland Credit Mgmt., Inc.,
2011 WL 941204, at *3 (E.D.N.Y.), adopted by 2011 WL 939714 (E.D.N.Y.)……………         15

Dunn v. Advanced Credit Recovery, Inc.,
2012 WL 676350, at *3 (S.D.N.Y.)…………………………………………………………                              16

Eisenberg v. University of NM,
936 F.2d 1131, 1134 (10th Cir. 1991)………………………………………………………..                         23

E.S. v. Katonah- Lewisboro School Dist.,
796 F. Supp. 2d 421, 431 (S.D.N.Y. 2011)………………………………………………….                         21

Farmer v. Riverwalk Holdings, Ltd.,
2014 WL 1745433, at *2-3 (E.D. Tenn.)…………………………………………………….                          16

Farrar v. Hobby,
506 U.S. 103, 119, 113 S.Ct. 566 (1992)…………………………………………………….                         20

Fasten v. Zager,
49 F. Supp. 2d 144, 150 (E.D.N.Y.)………………………………………………………….                            17

Finkel v. Omega Common Servs.,
543 F. Supp. 2d 156, 165 (E.D.N.Y. 2008)………………………………………………….                         22

Fontana v. C. Barry & Assocs.,
2007 WL 2580490 (W.D.N.Y.)………………………………………………………………                                   19

Gierlinger v. Gleason,
160 F.3d 858, 876 (2d Cir. 1998)……………………………………………………………                              14
Gingras v. Lloyd,
585 F. Supp. 684 (D. Conn. 1983)…………………………………………………………..         21

Goss v. Killian Oaks House of Learning,
248 F. Supp. 2d 1162, 1168 (S.D. Fla. 2003)……………………………………………….    6

Grant v. Martinez,
973 F.2d 96, 99 (2d Cir. 1992)………………………………………………………………             6

Graziano v. Harrison,
950 F.2d 107, 114 (3rd Cir. 1991)……………………………………………………………         18

Harding v. Check Processing, LLC,
2011 WL 1097642, at * 3 (N.D. Oh.)……………………………………………………….         17

Healy v. Midpoint Resolution Group, LLC,
2010 WL 890996, at *6-7 (W.D.N.Y.)………………………………………………………          17

Hensley v. Eckerhart,
461 U.S. 424, 434, 103 S.Ct. 1933 (1983)………………………………………………….      5

Hooks v. Forman HOH Elaides & Ravin, LLC,
2015 WL 5333513, at * 41 (S.D.N.Y.)……………………………………………………..        18

Husain v. Springer,
2013 WL 1122718 (E.D.N.Y.)………………………………………………………………               22

Kassim v. City of Schenectady,
415 F.3d 246, 254 (2d Cir. 2005)……………………………………………………………          20

Katz v. Sharinn & Lipshie, P.C.,
2013 WL 4883474, at *19-20 (E.D.N.Y.)…………………………………………………..       18

Kirsch v. Fleet Street, Ltd.,
148 F.3d 149, 173 (2d Cir. 1998)……………………………………………………………          14

Labarbera v. J.E.T. Res. Inc.,
396 F. Supp. 2d 346, 351 (E.D.N.Y. 2005)………………………………………………….      4

Lester E. Cox Med. Ctr. v. Huntsman,
408 F.3d 989, 994 (8th Cir. 2005)…………………………………………………………....      18

Lunday v. City of Albany,
42 F.3d 131 (2d Cir.1994)……………………………………………………………………               4
Matter of Fisher,
908 F.Supp.2d 468 (S.D.N.Y. 2012)…………………………………………………………         23

Mostiller v. Chase Asset Recovery Corp.,
2010 WL 33503023, at *2 (W.D.N.Y.)………………………………………………………         19

Natale v. Hartford,
1989 U.S. Dist. LEXIS 13212 *16 (D.Conn.)………………………………………………..   21

New York State Ass’n for Retarded Children, Inc.. v. Carey,
771 F.2d 1136 (2d Cir. 1983)…………………………………………………………………            7

New York City Unemployed & Welfare Council v. Blezenhoft,
742 F.2d 718, 724 (2d Cir. 1984)……………………………………………………………..       21

Pino v. Locascio,
101 F.3d 235, 237-38 (2d Cir. 1996)………………………………………………………….      20

Pipiles v. Credit Bureau of Lockport, Inc.,
886 F.2d 22, 27-28 (2d Cir. 1989)………………………………………………………….....    17

Popham v. City of Kennesaw,
820 F.2d 1570 (11th Cir. 1987)………………………………………………………………..        21

Powell v. Caray Int’l, Inc.,
547 F. Supp. 2d 1281 (S.D. Fla. 2008)………………………………………………………..    21

Quinn v. Recovery Partners, LLC,
2011 WL 2976288, at *5 (M.D. Pa.)………………………………………………………….. 15

Quintanilla v. Credit Smart,
 LLC, 2014 U.S. Dist. LEXIS, at *5-6 (E.D.N.Y.) adopted by
2014 WL 3530977 (E.D.N.Y.)………………………………………………………………… 16

Rein v. Socialist People's Libyan Arab Jamahiriya,
568 F.3d 345, 351 (2d Cir. 2009)……………………………………………………………… 23

Resolution Trust Corp. v. Blasdell,
154 F.R.D. 675, 681 (D. Ariz. 1993)………………………………………………………….. 23

Richard v. Oak Tree Group, Inc.,
2008 WL 5060319, at * 24 (W.D. Mi.)……………………………………………………….. 19

Risorto v. Malcolm S. Gerald & Assocs., Inc.,
2014 WL 1328524, at *3 (D. Colo.)…………………………………………………………..       16
Rivera v. Nat’l Check Processing, LLC,
2011 WL 996340, at * 2 (W.D. Tex.)…………………………………………………………. 16

Savino v. Computer Credit, Inc.,
164 F.3d 81, 86 (2d Cir. 1998)………………………………………………………………...                           15

Schwartz v. Jones,
297 N.Y.S.2d 275, 276 (Ct. App. 1969)……………………………………………………….                          7

Separ v. Nassau County Dep’t of Social Services,
327 F. Supp. 2d 187, 190-91 (E.D.N.Y. 2004)………………………………………………..                     21

Sterling v. Am. Credit & Collection, LLC,
2012 WL 3553757, at * 3 (D. Col.)…………………………………………………………… 19

Thornton v. United Collections Servs., L.L.C.,
2007 U.S. Dist. LEXIS 92997, at *2-3 (E.D. Mich.)(Westlaw citation unavailable)………… 20

Urico v. Parnell Oil Co.,
708 F.2d 852, 854-55 (1st Cir. 1983)…………………………………………………………. 23

Williamsburg v. Fair Housing Comm. v. Ross-Rodney Housing Corp.,
599 F. Supp. 509, 518 (S.D.N.Y. 1984)……………………………………………………….                         7

Williams v. New York City Housing Auth.,
975 F. Supp. 317 (S.D.N.Y. 1997)…………………………………………………………….                             7


STATUTES AND OTHER AUTHORITIES

Fed. R. Civ. P. 11)…………………………………………………………………………….                                  23

Fed. R. Evid. 408(a)…………………………………………………………………………… 22
Fed. R. Evid. 408(b)…………………………………………………………………………...                                 22

New York Rules of Professional Conduct 1.4…………………………………………………                        2

2 Jack B. Weinstein & Margaret A. Berger, Weinstein's Federal Evidence § 408.02[1]
(Joseph M. McLaughlin ed., 2d ed.)…………………………………………………………... 23

15 U.S.C. § 1692k(a)(2)(A)…………………………………………………………………… 15

15 U.S.C. § 1692k(b)(1)………………………………………………………………………. 15
                                PRELIMINARY STATEMENT

   This Memorandum of Law is submitted by the Defendant, Forster & Garbus, LLP, in

opposition to the Plaintiff’s motion for attorney’s fees and costs. For many reasons, the demand

for $41,306.50 in attorneys fees is wildly excessive and seeks to punish the Defendant for a

legitimate attempt to collect a judgment from the Plaintiff entered based upon a debt he incurred

to Discover Bank (DB) via the use of a DB credit card. Initially, the Court must consider the

simplicity of the Fair Debt Collection Practices Act (FDCPA) allegations set forth in the

Plaintiff’s Complaint together with the fact that the Plaintiff’s attorneys, Barshay Sanders, PLLC

(“BS”), have admittedly filed thousands of FDCPA actions in federal courts throughout the

United States. The Complaint sets forth the signature of BS attorney Craig B. Sanders and was

filed on November 8, 2017. Since that date PACER records show that BS has filed well over one

thousand FDCPA actions in the states of Washington, California, Florida, Illinois, Texas,

Washington, New Jersey and (mostly) New York. BS attorney David Barshay is also an attorney

of record in the vast majority of these FDCPA actions. Many of the over one thousand BS

complaints set forth the same FDCPA boilerplate allegations. On November 8, 2017, the day the

initial Complaint in this action was filed, PACER records indicate a total of twenty one (21)

other FDCPA actions were filed by BS on that very same day.

   In paragraph 9 of Mr. Sanders’ Declaration in support of Plaintiff’s motion for attorneys fees,

he alleges “Along with my partner David M. Barshay, I have prosecuted thousands of cases

brought under the FDCPA.” In paragraph 6 of his Declaration, Mr. Barshay confirms same.

Thus, both Mr. Sanders and Mr. Barshay should be able to litigate FDCPA actions with lazer-

like and rocket speed precision. Instead, the BS billing records (Dkt. No. 53-1) indicate bill

                                               1
padding of an incredible nature, unbelievable assertions of specific time commitments and an

overall treatment of a simple FDCPA action as if it were a complex litigation deserving of the

attention of multiple attorneys. As the Court will see below, this is nothing new for BS.

   The Plaintiff’s fee petition is an attempt to convince this Court that it required three (3)

attorneys, two of whom admit to prosecuting thousands of FDCPA cases, to litigate a simple and

straightforward individual FDCPA action. Any of the three BS attorneys alone could have easily

worked this simple action. However, that is not the BS business model. Instead, the business

model is to file thousands of FDCPA actions and have multiple (in most cases, the same)

attorneys appear on the record and perform unnecessary, duplicative and inflated tasks for the

day a motion for attorneys fees could possibly occur. If a debt collector wishes to settle early,

and as in this case, they are usually met with a ridiculous and unjustified settlement demand.

   The litigation tasks undertaken by BS attorneys in FDCPA actions are limited to drafting

simple “cut and paste” complaints, reviewing answers, drafting simple cut and paste automatic

disclosures and reviewing simple automatic disclosures served by debt collectors, drafting simple

boilerplate cut and paste discovery demands, filing cut and paste dispositive motions, opposing

dispositive motions and attending depositions which are mostly noticed by debt collectors, rarely

by BS. The BS attorneys also attend court conferences. As in this action, the FDCPA claims

advanced by BS are usually simple, uncomplicated and straightforward. The FDCPA is not

complex federal litigation. There is simply no reason for the two BS partners, together with an

associate BS attorney, who is also well experienced in the FDCPA, to allegedly engage in every

aspect of the FDPCA litigation, especially one as simple as the herein action. The attorney “load-

up” is done solely to dramatically increase claims for attorneys fees in FDCPA actions.

                                               2
   BS contends they devoted a whopping 178 hours to this action. As only one associate BS

attorney should have worked this action, the 178 hours equal a total of five weeks of seven hour

common associate work days. Indeed, it was the Court, not the Plaintiff’s attorneys, who dictated

summary judgment for the Plaintiff on only one of the FDCPA claims set forth in his original

Complaint. When considering the grossly excessive BS request for fees, this Court should

observe the following:

              -none of the three BS attorney Declarations indicate that the alleged billing records

were contemporaneously kept as is required;

             -a non-attorney administrative assistant identified as “MM” disappeared after

February 1, 2018, thus all administrative tasks thereafter were billed at attorney rates;

             - the Plaintiff’s attorneys did not notice or take any depositions, served only one

initial set of cut and paste boilerplate discovery demands, with no resulting discovery dispute

motion practice based upon any failure by the Defendant to respond thereto, and appeared at a

total of three in-court conferences, and one oral argument, all requiring a few total hours;

              -the Plaintiff was forced to drop that portion of his Complaint which alleged that

the statute of limitations had expired in conjunction with his DB debt when the Defendant

proved that statute of limitations could not be an issue as legal action was commenced against

the Plaintiff years before and a judgment was obtained prior to the sending of the subject letter;

              -including notices of appearances and requests for adjournment, the Plaintiff’s

attorneys filed a total of 67 pages on the docket, thus they are asking to be paid over $600 (six

hundred dollars) per page.

   On February 1, 2018, and in a response for a settlement demand conveyed via email by the

                                               3
undersigned attorney for the Defendant, BS attorney David Barshay conveyed a settlement

demand in the amount of $7,500. For the reasons set forth below, Fed. R. Civ. P. 408 does not

preclude disclosure of this settlement demand in conjunction with the herein fees opposition

Memorandum. The BS billing records indicate that, as of February 1, 2018, a total of $1,632.00

in attorney and administrative support fees are alleged (Defendant contends that this amount is

excessive). Statutory FDCPA damages in the amount of $1,000 are the maximum available to the

Plaintiff and the filing fee and service of process fee totals $495.00. Thus, even presuming that

the attorneys fees alleged as of February 1, 2018 are reasonable (same are not), the maximum

value of this action as of February 1, 2028 was $3,127. However, the more than twice that

amount settlement demand is part of the BS business model. This is a case about basically

nothing which did not serve any public purpose and which did not truly redress any of the type of

debt collection violations sought to be prevented by the FDCPA. It should have been resolved

early for a few thousand dollars. Thus, all of these factors must be considered by the Court in

conjunction with rendering a decision regarding the Plaintiff’s motion for attorneys fees.




                                              4
                                          ARGUMENT

LEGAL MANDATES REGARDING
MOTIONS FOR ATTORNEYS FEES

   Attorneys must exercise “billing judgment” in regard to fee petitions in that they must act as

they would under the ethical and market restraints that control a private sector attorney’s

behavior in billing his own clients. In the private sector “billing judgment” is an important

component in fee setting. Hours that are not properly billed to a client also are not properly

billed to one’s adversary pursuant to statutory authority. Defilippo v. Morizio, 759 F.2d 231,

235 (2d Cir. 1985). Counsel for a prevailing party should make a good-faith effort to exclude

from a fee request hours that are excessive, redundant or otherwise unnecessary, just as a lawyer

in private practice is obligated ethically to exclude such hours from a fee petition. Labarbera v.

J.E.T. Res. Inc., 396 F. Supp. 2d 346, 351 (E.D.N.Y. 2005). Indeed, the United States Supreme

Court has mandated that attorneys submit an honest fee petition when seeking fees. Hensley v.

Eckerhart, 461 U.S. 424, 434 (1983)(“Counsels for a prevailing party should make a good-faith

effort to exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary.”). Representations made in attorney fee petitions are serious matters. Inflated time

records are subject to potential serious ramifications. Lunday v. City of Albany, 42 F.3d 131 (2d

Cir. 1994)(concluding that billing records submitted in fee petition were “eyebrow raising” and

finding that fee determinations require a “concientious and detailed inquiry into the validity of

the representations that a certain number of hours were useful and were reasonably expended.”)

   It is clear that BS failed to exercise proper “billing judgment”. This Court must ponder

whether BS acted under the ethical and market restraints that control a private sector attorney’s

behavior in billing his own clients as it is unfathomable that the hours alleged are proper.

                                              5
Therefore, these hours cannot be properly billed to the herein Defendant.

   It is further clear that BS failed to make a good-faith effort to exclude from their fee request

hours that are excessive, redundant or otherwise unnecessary. A lawyer in private practice would

be obligated not to submit such an inflated fee petition to a client. Representations made in the

BS fee petition are serious matters. These inflated time records are subject to potential serious

ramifications as the billing records are eyebrow raising. A conscientious and detailed inquiry into

the validity of the representations that these alleged hours were useful and were reasonably

expended by the Plaintiff’s attorneys could only result in a flat and resounding “no.”

   Hours spent by an attorney appearing in court or at deposition can be verified and reviewed.

In contrast, hours spent reviewing records, talking to other lawyers, preparing legal documents,

advising clients etc. cannot be verified. Thus, a court is required to trust a lawyer’s assertions

that the hours claimed represent necessary work which was actually performed. An entitlement

to an award of attorneys fees is not a carte blanche license to churn attorneys fees without the

threat of any sanction. Goss v. Killian Oaks House of Learning, 248 F. Supp. 2d 1162, 1168

(S.D. Fla. 2003)(denying fees entirely.) The BS attorneys obviously view their FDCPA statutory

entitlement to fees as a carte blanche license to churn attorneys fees. This Court should show

that their belief they could do so without any threat of sanction was patently incorrect.

   In determining whether hours are "reasonable," the relevant question "is not whether

hindsight vindicates an attorney's time expenditures, but whether, at the time the work was

performed, a reasonable attorney would have engaged in similar time expenditures." Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992). Such an examination is "dependent on the unique facts

of each case." Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992). A district court "must

                                              6
examine the hours expended by counsel and the value of the work product of the particular

expenditures to the client's case." DiFilippo v. Morizio, supra at 235. This includes an

assessment of "what is appropriate for the scope and complexity of the particular litigation." New

York State Ass’n for Retarded Children Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983). In this

analysis, "the district court does not play the role of an uninformed arbiter but may look to its

own familiarity with the case and its experience generally as well as to the evidentiary

submissions and arguments of the parties." DiFillippo, at 236.

   Intentionally inflating a fee request constitutes a violation of legal ethics. Chen v. Chen

Qualified Settlement Fund, 552 F.3d 218, 225 (2d Cir. 2009). When an attorney is denied a fee

request the authorities speak of it as a penalty visited upon him for misconduct. Schwartz v.

Jones, 297 N.Y.S.2d 275, 276 (Ct. App. 1969). The billing records submitted by BS demonstrate

intentional attorney overstaffing in that one attorney could have easily handled the litigation

tasks required in this action. Indeed, the use of more than one attorney is reasonable in class

action litigation where each attorney made a distinct contribution by his presence or

participation.” Williams v. New York City Hous. Auth., 975 F. Supp. 317, 326-27 (S.D.N.Y.

1997). However, when two or more attorneys duplicate each other’s work, as the time records

submitted in this action confirm, the duplicated work is unnecessary and, therefore, is deemed

“unreasonable”. Williamsburg v. Fair Housing Comm. v. Ross-Rodney Housing Corp., 599 F.

Supp. 509, 518 (S.D.N.Y. 1984). The following billing entries, as referenced in Dkt. No. 53-1,

are particularly noted to sample the unreasonableness of many of the billing entries:

      -Attorney Craig B. Sanders (CBS) alleges that on 4/9/2017, he spent over an hour

reviewing the subject one page collection letter and allegedly discussing “case” with an

                                              7
unidentified individual, asking him to “request retainer from client”. The activity should have

taken an attorney with Mr. Sanders’ level of FDCPA experience 15 minutes, tops, to complete;

      -Attorney David Barshay (DB) alleges that on 10/5/2017, he spent 24 minutes reviewing

an additional collection letter, and the subject letter, and marking “pre-litigation for drafting

complaint.” The activity should have taken an attorney with Mr. Barshay’s level of FDCPA

experience 5 minutes, tops, to complete;

      -CBS alleges that on 1/3/2018, he spent almost 18 minutes reviewing a short email from

the undersigned’s Law Clerk sent to determine if service of process was completed. CBS alleges

he then reviewed the docket and “….discussed same.” with BS non-attorney MM. The activity

should have taken an attorney with Mr. Sanders’ level of FDCPA experience 5 minutes, tops, to

complete;

      -DB alleges that on 1/9/2018, he spent 36 minutes reviewing the simple 9 page Answer

filed by the Defendant. The activity should have taken an attorney with Mr. Barshay’s level of

FDCPA experience 10 minutes, tops, to complete;

      -DB alleges that on 1/17/2018, he spent 42 minutes drafting a boilerplate cover letter,

entering proposed dates on scheduling questionnaire and preparing standard and short BS

boilerplate FDCPA Rule 26 disclosures. The activity should have taken an attorney with Mr.

Barshay’s level of FDCPA experience 20 minutes, tops, to complete;

      -DB alleges that on 2/1/2018 he spent almost an hour reading a page and a half standard

form Rule 26f “meet and confer” letter sent by the undersigned attorney for the Defendant. A

copy of this letter is attached herewith as Exhibit “1”. The activity should have taken an attorney

with Mr. Barshay’s level of FDCPA experience 5 minutes, tops, to complete;

                                               8
      -DB alleges that on 2/8/2018 he spent 42 minutes reading a one page letter from the

undersigned attorney (advising therein that the statute of limitations FDCPA claim was baseless

as a judgment was already entered), reading the judgment attached therewith and then logging on

to New York ecourts to confirm the judgment. A copy of the referenced letter is attached

herewith as Exhibit “2”. This activity should have taken an attorney with Mr. Barshay’s level of

FDCPA experience 10 minutes, tops, to complete.

      -Attorney Jonathan Cader (JD) alleges that on 2/9/2018 he spent 42 minutes drafting and

sending an email to Mr. Barshay regarding details of the initial conference before Magistrate

Judge Roanne Mann, advising that the Plaintiff did not recall the judgment entered against him in

regard to the civil court lawsuit, having a “discussion re: Avila/Carlin” (two Second Circuit

FDCPA decisions) and whether to amend to include a claim of sewer service. This activity

should have taken an attorney with Mr. Cader’s FDCPA experience 20 minutes to complete.

      -DB alleges that on 2/9/2018 he spent 42 minutes engaging in a discussion with the

Plaintiff “re: settlement offer.” As the offer was already rejected by the Defendant prior to that

date, this activity should have taken Mr. Barshay 10 minutes, tops, to complete;

      -JC alleges that on 2/9/2018 he spent 48 minutes regarding a “Correspondence” with Mr.

Barshay “re: facts and conference with Court; drafted email summary of court conference.” Yet

this entry is repetitive of the prior entry by Mr. Cader on 2/9/2018 as set forth above;

      -DB alleges that on 2/9/2018 he spent 24 minutes reviewing a short email from the

undersigned and the 2 page simple stipulation withdrawing the claims based upon expiration of

the statute of limitations. A copy of the stipulation is attached herewith as Exhibit “3”. The

activity should have taken any attorney 3 minutes, tops, to complete;

                                               9
      -DB alleges that on 2/10/2018 he spent 36 minutes reviewing a short email from the

undersigned and the Defendant’s discovery documents attached therewith (Deposition Notice,

Request for Production, Request for Interrogatories, and Request for Admissions). A copy of

these discovery demands are attached herewith as Exhibit “4”. The activity should have taken an

attorney with Mr. Barshay’s level of FDCPA experience 10 minutes, tops, to complete;

      -DB alleges that on 2/12/2018 he spent 12 minutes reviewing the ECF order endorsing the

stipulation withdrawing the claims based upon expiration of the statute of limitations. As this

ECF entry is one line, the activity should have taken any attorney 1 minute, tops, to complete;

      -DB alleges that on 2/25/2018 he spent an hour and 6 minutes preparing the standard BS

boilerplate, cut and paste discovery demands, which were served in hundreds upon hundreds (if

not thousands) of other FDCPA actions commenced by BS. A copy of these boilerplate, cut and

paste discovery demands are attached herewith as Exhibit “5”. The Defendant notes that both the

interrogatories and the request for documents refer to the FDCPA “bona fide error” (BFE)

defense despite the fact that the Defendant did not allege the BFE defense in its Answer. The

Defendant further notes that absolutely no documents were produced by the Plaintiff in response

to the Defendant’s request for same. Thus, the activity should have taken an attorney with Mr.

Barshay’s level of FDCPA experience 25 minutes, tops, to complete;

      -DB alleges that on 3/20/2018 he spent 30 minutes reviewing the Defendant’s responses to

the Plaintiff’s Request for Admissions. A copy of these requests are attached herewith as Exhibit

“6”. The Defendant notes that most of the requests constitute reassertions of the exact allegations

set forth in the Complaint which were already addressed in the Defendant’s Answer. The activity

should have taken an attorney with Mr. Barshay’s level of FDCPA experience 5 minutes, tops, to

                                             10
complete;

      -DB alleges that on 3/30/2018 he spent 48 minutes reading a 1 page letter from the

undersigned together with an FDCPA decision included therewith. A copy of the letter and the

referenced decision is attached as Exhibit “7” herewith. The Second Circuit FDCPA decision

referenced in the letter concerned a BS FDCPA action, thus Mr. Barshay was already well-

versed therewith. The activity should have taken an attorney with Mr. Barshay’s level of FDCPA

experience 15 minutes, tops, to complete;

      -DB alleges that on 4/20/2018 he spent 48 minutes reviewing the Defendant’s responses to

the Plaintiff’s interrogatories. A copy of the responses are attached herewith as Exhibit “8”. The

activity should have taken an attorney with Mr. Barshay’s level of FDCPA experience 10

minutes, tops, to complete;

      -JC alleges that on 6/20/2018 he spent three and a half hours preparing the Plaintiff for his

deposition telephonically and engaging in inter-office correspondence regarding the start time of

the deposition. There is simply no justification for allegedly spending over three hours to prepare

the Plaintiff for a deposition in regard to a simple FDCPA action alleging one FDCPA claim;

      -JC alleges that on 6/21/2018 he spent five hours and 18 minutes defending the Plaintiff at

his deposition, “debriefing” the Plaintiff after the deposition and discussing the deposition with

attorney Sanders. The deposition of the Plaintiff commenced at 10:40 a.m. and ended on 12:01

p.m. (see Exhibit 11 herewith, p.1 and p. 69) which totals one hour and 21 minutes. Thus, Mr.

Cader alleges he spent almost 4 hours debriefing the Plaintiff after the deposition and discussing

the deposition with Mr. Sanders. Despite the improper block billing aspect of the entry, it is

simply unfathomable that Mr. Cader devoted over three hours “debriefing” the Plaintiff and

                                              11
discussing the deposition with Mr. Sanders. Thus, the Court should accord the same

level of belief to Mr. Cader’s claim that he devoted over 3 hours to preparing the Plaintiff for his

deposition as it should accord to his claims of activity on the day of the Plaintiff’s deposition.

   The remainder of the billing records are replete with additional examples of bill padding and

inflation. In sum, the BS attorneys inflated their hours by at least four times over. This is not new

for BS; it is part and parcel of their FDCPA business model. In Datiz v. Int’l Recovery Assocs.,

15-cv-3549 (DRH)(AKT)(E.D.N.Y.), wherein BS sought almost a quarter of a million dollars in

attorneys fees, a Report and Recommendation (R&R) was issued on March 12, 2020 by

Magistrate Judge A. Kathleen Tomlinson recommending that BS be awarded $80,000 in fees. A

copy of the R&R is attached herewith as Exhibit “9”. The undersigned represents the defendant

named in Datiz and an objection to the R&R issued by Magistrate Judge Tomlinson was filed.

The Court is invited to review the objection to the R&R, filed as #157 on the Datiz docket.

   In her R&R, Magistrate Judge Tomlinson chastised Mr. Sanders, Mr. Barshay and Mr. Cader

for many of the same improper billing tactics as are reflected in the BS billing records submitted

in the herein action. On page 24 of the R&R, Judge Tomlinson confirmed that most of the work

performed involved basic or intermediate tasks that could have been undertaken by a junior

associate or a paralegal at a significantly reduced rate. On page 25 of the R&R Judge Tomlinson

confirmed that work performed by BS is duplicative of work performed in other FDCPA actions.

Commencing at the bottom of page 26 of the R&R Judge Tomlinson correctly acknowledged the

significant portion of the hours billed which are excessive considering the simplicity of the

claims and the experience of the BS attorneys. The Court is referred to the examples of

overbilling listed by Judge Tomlinson on page 27 of the R&R. Same are truly incredible.

                                               12
   At the bottom of page 27 Judge Tomlinson confirms that the time records are “replete” with

redundant internal consultations as well as overstaffing by multiple attorneys or by overqualified

attorneys, reflecting duplicative work. On page 30 of the R&R, Judge Tomlinson correctly

referenced to the limited success achieved by the plaintiff and the reasons why this limited

success serves as a basis for a reduction of the fees claimed. The “limited success” portion of the

R&R is incorporated by referenced herein as if stated at length herein as it is directly relevant to

the limited success achieved by the Plaintiff in the herein FDCPA action. Indeed, and as set forth

below, success on merits is the most critical factor in determining reasonable attorneys fees.

   All of Judge Tomlinson’s criticisms must be viewed together with the fact that an attorney

must bill an adverse party in conjunction with a fee shifting statute under the same ethical

guidelines required when billing a client. Notwithstanding, it is incredible that BS submitted

grossly inflated time records in the herein action 15 days after Magistrate Judge Tomlinson

issued the R&R in Datiz.

   Further evidence of attempts by BS to obtain grossly inflated attorneys fees is found in the

matter of Byrnes v. Eltman Law, P.C., 2019 WL 4578922 (E.D.N.Y.), yet another of the

thousands of FDCPA actions filed by BS. Therein, Magistrate Judge Tomlinson denied a motion

for a default judgment filed by BS. A copy of a Declaration submitted by BS attorney Craig

Sanders in support of the attorneys fees requested therein is attached herewith as Exhibit “10”.

Pursuant thereto, BS sought almost $9,000 in attorneys fees in regard to an FDCPA action

entailing a four page boilerplate Complaint and a boilerplate motion for a default judgment.

THE REQUESTED FEES SHOULD
BE DRAMATICALLY REDUCED

   The Plaintiff’s fees request should be dramatically slashed. A party seeking attorneys fees has

                                              13
the burden of demonstrating the reasonableness and necessity of the hours allegedly committed.

If the court determines that any hours are excessive, redundant or otherwise unnecessary, the

court should exclude those hours from the fee petition. Gierlinger v. Gleason, 160 F.3d 858,

876 (2d Cir. 1998). A court may exclude any unreasonable hours from a fee request by making

across-the-board reductions in the amount of hours claimed. Kirsch v. Fleet Street, Ltd., 148 F.3d

149, 173 (2d Cir. 1998).

   The Plaintiff and his attorneys have the burden of demonstrating the reasonableness and

necessity of the hours allegedly committed as set forth in the BS time records. If this Court uses

conscientious and detailed inquiry into the validity of representations by the BS attorneys that a

certain number of hours were reasonably and usefully expended, then a large reduction in fees

should be effected. This Court must exclude those hours that were not reasonably expended by

the BS attorneys, which constitute the bulk of the alleged time entries. This Court should

determine that the vast bulk of the alleged hours are excessive, redundant and were otherwise

unnecessary and, therefore, exclude those hours from the fee petition.

  This Court should make a dramatic across-the-board reduction in the amount of hours claimed

by BS. This Court has vast experience with the practice of law. When this vast experience is

invoked to assess the reasonableness of the hours allegedly spent on this particular case by BS,

the unreasonableness of the hours should be crystal clear. A simple individual FDCPA action,

with only one alleged de minimis, unintentional violation at issue, does not require three

attorneys and can be easily handled by one attorney.

THE COURT IMPROPERLY
AWARDED THE FULL $1,000
IN FDCPA STATUTORY
DAMAGES TO THE PLAINTIFF

                                                14
   As it relates to the issue of degree of success and the affect same has on the issue of attorneys

fees, the Court herein improperly awarded the maximum $1,000 in FDCPA statutory damages to

the Plaintiff without either considering 1) factors required to be considered by the FDCPA or; 2)

compelling the Plaintiff to come forward with proof in support of the maximum FDCPA

statutory damages. The FDCPA provides for a maximum of $1,000 in statutory damages. 15

U.S.C. § 1692k(a)(2). Statutory damages may be awarded if the statute was violated, although a

court must then exercise its discretion to determine how much to award, from zero to $1,000.

Savino v. Computer Credit Inc., 164 F.3d 81, 86 (2d Cir. 1998). However, a finding of a

violation of the FDCPA does not automatically entitle a plaintiff to any statutory damages.

Quinn v. Recovery Partners, LLC, 2011 WL 2976288, at *5 (M.D. Pa.). In calculating an

appropriate FDCPA statutory damages award, if any, the Court must consider "the frequency and

persistence of noncompliance by the debt collector, the nature of such noncompliance, and the

extent to which such noncompliance was intentional." 15 U.S.C. § 1692k(b)(1). Awards of the

statutory maximum are typically granted only where defendants' violations are egregious. Dona

v. Midland Credit Mgmt., Inc., 2011 WL 941204, at *3 (E.D.N.Y.), adopted by, 2011 WL

939724 (E.D.N.Y.). Courts award maximum statutory damages only when the facts evidence a

pattern of threats, abuse, or harassment. Abrahmov v. Fidelity Info. Corp., 2013 WL 5352473, at

*4 (E.D.N.Y.); Centerbar v. Esser James & Associates, LLC, 2018 WL 335880, at *7

(W.D.N.Y.)(wherein the undersigned represented the plaintiff therein, awarding the full $1,000

finding defendants failed to identify themselves as debt collectors, called plaintiff’s place of

employment, threatened legal action, gave the false impression that they were attorneys with a

law firm, and threatened forcible recovery); Clomon v. Jackson, 988 F.2d 1314, 1316 (2d Cir.

                                              15
1993)(upholding award of $1,000 in FDCPA statutory damages where defendant, an attorney,

"authorized the sending of debt collection letters bearing his name and a facsimile of his

signature without first reviewing the collection letters or the files of the persons to whom the

letters were sent"); Dunn v. Advanced Credit Recovery, Inc., 2012 WL 676350, at *3

(S.D.N.Y.)(awarding $1,000 to plaintiff where representative of defendant debt collector claimed

to be an attorney and provided details of the debt, along with plaintiff's date of birth and social

security number, to a third party); Baruch v. Healthcare Receivable Mgmt., Inc., 2007 WL

3232090, at *4 (E.D.N.Y.) (awarding $1,000 in statutory damages where defendants repeatedly

contacted and threatened to sue alleged debtor and harm her credit rating); Divella v. Empire

Credit & Collection, Inc., 2017 U.S. Dist. LEXIS 25008, at *4 (E.D.N.Y.)(Westlaw citation

unavailable)(“Given the flagrant nature of Defendant's noncompliance……….the Court finds

that an award of the maximum $1,000 in statutory damages is appropriate.”); Quintanilla v.

Credit Smart, LLC, 2014 U.S. Dist. LEXIS, at *5-6 (E.D.N.Y.) adopted by 2014 WL 3530977

(E.D.N.Y.)(maximum $1,000 statutory damages where a debt collector attempted to collect a

debt it knew or should have known it had no legal right to collect based upon expiration of

statute of limitations); Farmer v. Riverwalk Holdings, Ltd., 2014 WL 1745433, at *2-3 (E.D.

Tenn.) (awarding $1,000 in statutory damages where the defendant used a "false, deceptive and

misleading warrant and affidavit to collect a debt"); Risorto v. Malcolm S. Gerald & Assocs.,

Inc., 2014 WL 1328524, at *3 (D. Colo.) (awarding $1,000 where the defendant called the

plaintiff daily for many months and on at least 140 different occasions, failed to leave messages

and allowed calls to go to voicemail but would say nothing, resulting in 'dead air' voicemails);

Rivera v. Nat'l Check Processing, LLC, 2011 WL 996340, at *2 (W.D. Tex.) (awarding $1,000

                                           16
in statutory damages where the defendant continuously called the plaintiff's home and work

phones, threatening to have her arrested, bring charges against her, and to add attorney's fees to

the debt); Harding v. Check Processing, LLC, 2011 WL 1097642, at * 3 (N.D. Oh.)(awarding

$1,000 in statutory damages where debt collector falsely asserted that plaintiff committed a

felony, that a felony warrant was issued for plaintiff’s arrest and that plaintiff would be jailed if

debt was not paid); Annis v. E. Asset Mgmt., LLC, 2010 WL 1035273, at *5 (W.D.N.Y.)

(awarding $1,000 in statutory damages where defendant's violations of the FDCPA included four

months of calling plaintiff almost daily, threatening litigation, and targeting both the plaintiff and

her family); Healy v. Midpoint Resolution Group, LLC, 2010 WL 890996, at *6-7

(W.D.N.Y.)(full $1,000 in statutory damages finding multiple intentional violations of the

FDCPA.); Abby v. Paige, 2013 WL 141145, at *28 (S.D. Fla.) (full $1,000 in FDCPA statutory

damages finding defendant violated three provisions of the FDCPA on six occasions.)

   When the facts do not support an award of statutory damages, courts do not award them. In an

oft-cited FDCPA decision, the Court of Appeals for the Second Circuit expressly awarded zero

statutory damages in regard to FDCPA claims which were more serious than the “failure to

advise that the debt amount is increasing” claim at issue in the herein action. Pipiles v. Credit

Bureau of Lockport, Inc., 886 F.2d 22, 27-28 (2d Cir. 1989)(a Notice was printed in large type as

"48 HOUR NOTICE." The Notice also stated in capital letters: "Notice is Hereby Given That

This Item Has Already Been Referred For Collection Action," "We Will At Any Time After 48

Hours Take Action As Necessary And Appropriate To Secure Payment In Full," and "Pay This

Amount Now If Action Is To Be Stopped."). Other FDCPA case decisions indicate a total

rejection of any FDCPA statutory damages. Fasten v. Zager, 49 F. Supp. 2d 144, 150 (E.D.N.Y.)

                                              17
(wherein the undersigned represented the debt collector named therein); Hooks v. Forman HOH

Elaides & Ravin, LLC, 2015 WL 5333513, at * 41 (S.D.N.Y.); Lester E. Cox Med. Ctr. v.

Huntsman, 408 F.3d 989, 994 (8th Cir. 2005). See also Graziano v. Harrison, 950 F.2d 107, 114

(3d Cir. 2005)(“….in the instance of a single trivial and unintentional violation of the Act, it is

within the court’s discretion to decline to award statutory damages at all”). Based upon a proper

analysis of the § 1692k(b)(1) factors to the failure to advise that the debt amount was increasing

and, and the facts concerning the herein Plaintiff, this Court would have been justified in

awarding zero statutory damages to this Plaintiff. A copy of the transcript of the Plaintiff’s

deposition is attached herewith as Exhibit “11”. The Plaintiff testified that he received multiple

letters which demonstrated that his account balance was increasing and that he knew his DB

credit card incurred interest but that he could not pay his DB credit card because of employment

issues. (Depo. trans., p. 15, lines 11-25; 16, 2-25; 17, 2-16; 21, 15-18; 22, 2-5; 28, 2-12; 31, 2-16;

35, 11-22; 37, 23-25; 38, 2-20). Thus, this Court’s finding that the Defendant’s letter violated the

FDCPA by failing to advise the Plaintiff that the debt amount was increasing, which the

Defendant still disputes, is, at most, a judicial finding of a single trivial and unintentional

violation of the FDCPA.

   Even if this Court found that awarding FDCPA statutory damages to this Plaintiff is

warranted, application of the § 1692k(b)(1) factors to the herein action should have resulted in, at

most, a few hundred dollars in FDCPA statutory damages. Katz v. Sharinn & Lipshie, P.C., 2013

WL 4883474, at *19-20 (E.D.N.Y.)(awarding $250 for one violative telephone message);

Cordero v. Collection Co., Inc., 2012 WL 1118210, at *2 (E.D.N.Y.) ($250 statutory damages

for one letter requesting payment of an outstanding medical bill in order to avoid any further

                                              18
legal action); Bonafede v. Advanced Credit Solutions, LLC, 2012 WL 400789, at *2-3

(W.D.N.Y.)($250 in statutory damages on numerous occasions, disclosure of confidential

information to other family members, and threatening legal action); Copper v. Global Check &

Credit Servs., 2010 WL 5463338, at *2 (W.D.N.Y.) ($250 statutory damages where defendant

called plaintiff's daughter more than once, disclosed plaintiff's debt, and failed to provide proper

notice of the debt); Richard v. Oak Tree Group, Inc., 2008 WL 5060319, at * 24 (W.D. Mi.)($50

for a case about a “..poorly written letter…”); Sterling v. Am. Credit & Collection, LLC, 2012

WL 3553757, at * 3 (D. Col.)($250 for “….more than de minimis or technical…” violation);

Fontana v. C. Barry & Assocs., 2007 WL 2580490 (W.D.N.Y.)($250 in statutory damages where

defendant's conduct was not frequent or persistent, but included improperly notifying plaintiff's

family members of the debt); Mostiller v. Chase Asset Recovery Corp., 2010 WL 335023, at *2

(W.D.N.Y.) ($150 in statutory damages for one telephone message threatening unintended legal

action.)

   In regard to the “frequency and persistence of noncompliance” by the herein Defendant. The

Plaintiff bases his claim on one letter. No other communications are alleged. In regard to the

“nature of noncompliance”, the Plaintiff testified that he was aware that his DB account accrued

interest thus the “nature of the noncompliance” was meaningless to the Plaintiff. The Plaintiff

did not allege that the letter impeded his ability in any way, shape or form to pay his DB debt, he

simply testified that he could not take advantage of the greatly reduced settlement offers because

he was unemployed. In regard to the Defendant’s “intent” to violate the FDCPA, there was none.

The Defendant had no dastardly motivation by sending the letter. Indeed, the letter was sent in

                                              19
the attempt to allow the Plaintiff to pay his debt via greatly reduced amounts and via installment

payments. In doing so, the Defendant was simply attempting to collect a legitimate debt owed by

the Plaintiff.

   “Plaintiff bears the burden of proving the level of statutory damages she seeks by competent

testimony or other admissible evidence.” Thornton v. United Collections Servs., L.L.C., 2007

U.S. Dist. LEXIS 92997, at *2-3 (E.D. Mich.)(Westlaw citation unavailable). Instead of

compelling the herein Plaintiff to testify in support of his claims for FDCPA statutory damages,

or provide other admissible evidence in support thereof, this Court simply bypassed this

requirement and awarded the full $1,000 out of hand after an in-court conference.

THE PLAINTIFF OBTAINED
LIMITED SUCCESS

  The U.S Supreme Court has recognized most critical factor in a district court’s determination

of what constitutes reasonable attorneys fees is the degree of success obtained by the Plaintiff.

Farrar v. Hobby, 506 U.S. 103, 119, 113 S.Ct. 566 (1992); Kassim v. City of Schenectady, 415

F.3d 246, 254 (2d Cir. 2005); Pino v. Locascio, 101 F.3d 235, 237-38 (2d Cir. 1996). Here, the

Plaintiff’s Complaint set forth two FDCPA claims, the much more serious of which is the

allegation that the Defendant sent a collection letter, containing various settlement offers, in the

deceptive effort to obtain a partial payment for the purpose of restarting the statute of limitations

on the debt owed by the Plaintiff. However, as legal action was already commenced against the

Plaintiff, his attorneys were forced to withdraw these allegations. Thus, the Plaintiff succeeded

on the very lesser FDCPA claim. Also, for the reasons set forth above, the Court mistakenly

awarded the full $1,000 in FDCPA statutory damages, to which the Plaintiff is clearly not

entitled. Thus, the Plaintiff’s degree of success in this action is minimal, at best.

                                             20
   The assessment of success is determined by the quality of relief obtained compared to that

which a plaintiff sought to achieve as evidenced by the allegations in her complaint. This

comparison promotes the court’s central responsibility to make the assessment of that which

constitutes a reasonable fee. Barfield v. N.Y. City Health & Hospital Corp., 537 F. 3d 132 (2d

Cir. 2008). In determining a proper fee reduction for not succeeding on all claims, a court may

reduce the award to account for the limited success. Separ v. Nassau County Dep’t of Social

Services, 327 F. Supp. 2d 187, 190-91 (E.D.N.Y. 2004); New York City Unemployed & Welfare

Council v. Blezenhoft, 742 F.2d 718, 724 (2d Cir. 1984)(affirming full denial of attorneys fees

where plaintiff’s level of success was de minimis); Natale v. Hartford, 1989 U.S. Dist. LEXIS

13212 *16 (D. Conn.)(Westlaw citation unavailable)(reducing requested lodestar by 66.6%

based upon limited success); Powell v. Caray Int’l, Inc., 547 F. Supp. 2d 1281 (S.D. Fla.

2008)(reducing fees request by 67% after plaintiff accepted offers of judgment that were less

than 2% of the total amount sought); Popham v. City of Kennesaw, 820 F.2d 1570 (11th Cir.

1987)(67% reduction in requested fees where two million was sought and $30,000 obtained);

Diver v. Goddard Mem’l Hosp., 783 F.2d 6, 6 (1st Cir. 1987)(upholding award of $1,000 where

plaintiff sought $125,000 in damages and jury awarded $2,028).

   A court should also reduce a fee award where the requested fee is excessive because the

stated number of hours is greater than that which should have been required for the result

produced. E.S. v. Katonah- Lewisboro School Dist., 796 F. Supp. 2d 421, 431 (S.D.N.Y. 2011).

Hours are not reasonably spent if they are excessive, meaning that too much time is devoted to a

particular matter, or duplicate, which is the same matter covered at a different time or by more

than one attorney. Gingras v. Lloyd, 585 F. Supp. 684 (D. Conn. 1983). The experience and

                                               21
credentials of an attorney are also valuable factors for a court to use to determine if hours

committed to a litigation were reasonable. Finkel v. Omega Common Servs., 543 F. Supp. 2d

156, 165 (E.D.N.Y. 2008)(50% reduction upon fees requested finding that many submissions

were boilerplate, no novel or particularly difficult issue of law were implicated, many entries

lacked sufficient detail, also Plaintiffs routinely worked on ERISA cases which further bolstered

the finding that the expenditures were unreasonable.) Husain v. Springer, 2013 WL 1122718

(E.D.N.Y.)(reducing fees by stating that counsel spent an inordinate amount of time on the case

“…which belied his experience.”) Both Finkel and Husain are especially relevant herein as each

demonstrate that excessive experience in a particular area of law mandates that an attorney

demonstrate pinpoint time efficiency when litigating an action related to that area of expertise.

This burden was clearly not met by the BS attorneys in conjunction with this action.

FRE 408 DOES NOT PRECLUDE
DISCLOSURE OF PLAINTIFF’S
SETTLEMENT DEMAND

   Lastly, there is nothing improper about revealing the $7,500 settlement offer tendered by the

Plaintiff to demonstrate the unjustified attempts to obtain excessive attorneys fees by BS in

conjunction with FDCPA actions. Fed. R. Evid. 408(a) provides that evidence relating to

settlement negotiations is inadmissible "to prove or disprove the validity or amount of a disputed

claim or to impeach by a prior inconsistent statement or a contradiction.". By its plain terms,

however, the Rule provides that a court "may admit" such evidence "for another purpose, such as

proving a witness's bias or prejudice, negating a contention of undue delay, or proving an effort

to obstruct a criminal investigation or prosecution." Fed. R. Evid. 408(b). Thus, although the

Rule is intended to facilitate candid settlement discussions, it is by no means "a blanket rule of

                                                22
inadmissibility for any and all statements in the settlement context." Carr v. Health Ins. Plan of

Greater New York, Inc., 2001 U.S. Dist. LEXIS 6766 (S.D.N.Y.)(Westlaw citation unavailable.)

The Rule "essentially forbids a court from basing adverse findings on a party's concessions in

settlement negotiations." Rein v. Socialist People's Libyan Arab Jamahiriya, 568 F.3d 345, 351

(2d Cir. 2009). As District Judge Jack Weinstein of this district court has explained, "[t]he Rule

is based on the policy of promoting the compromise and settlement of disputes," by taking into

account "the reality that permitting the consideration of settlement offers as reflecting an

admission of liability would discourage parties from discussing settlement or making settlement

offers." 2 Jack B. Weinstein & Margaret A. Berger, Weinstein's Federal Evidence § 408.02[1]

(Joseph M. McLaughlin ed., 2d ed.); Carney v. American Univ., 151 F.3d 1090, 1095 (D.C. Cir.

1998) (statements from settlement negotiations admissible to prove a separate claim of

retaliation); Eisenberg v. University of NM, 936 F.2d 1131, 1134 (10th Cir. 1991)(affidavit

obtained in settlement negotiations admissible to impose Rule 11 liability); Urico v. Parnell Oil

Co., 708 F.2d 852, 854-55 (1st Cir. 1983) (evidence of settlement negotiations admissible to

show interference with efforts to mitigate damages); Resolution Trust Corp. v. Blasdell, 154

F.R.D. 675, 681 (D. Ariz. 1993)(evidence of settlement negotiations admissible to prove

retaliatory motive); Matter of Fisher, 908 F.Supp.2d 468 (S.D.N.Y. 2012)(settlement evidence

admissible to prove lawyer misconduct). The disclosure herein of the Plaintiff’s grossly

excessive $7,500 settlement has nothing to do with any admission of liability by a defendant or

with proving or disproving the validity of the Plaintiff’s FDCPA claims. Nothing about the

disclosure of the Plaintiff’s grossly excessive $7,500 settlement demand would discourage any

party from discussing settlement or making settlement offers. On the contrary, the disclosure of

                                            23
the Plaintiff’s grossly excessive settlement demand may serve to discourage the BS attorneys

from attempting to extract prohibitively unjustified attorneys fees in conjunction with the

thousands of FDCPA actions filed by BS via grossly excessive settlement demands. This

discouragement would result from the Court greatly reducing the BS fee request as requested

herein. Indeed, had Mr. Barshay conveyed a reasonable settlement demand, this action may have

been settled at the outset, thus avoiding the expenditure of the judicial resources which were

required in this action.




                                            24
                                  CONCLUSION

   For the reasons set forth heretofore the Court should dramatically reduce the amount of

attorneys requested by the Plaintiff by at least 75%.

DATED: New York, New York
       April 24, 2020
                                                                   Respectfully submitted,

                                                                   / s / Robert L. Arleo




                                               25
